Citation Nr: 0126559	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), presently evaluated as 50 
percent disabling.

2.  Entitlement to an increased disability rating for chronic 
fatigue syndrome (CFS), presently evaluated as 40 percent 
disabling.

3.  Entitlement to an effective date prior to September 9, 
1998, for the award of a 40 percent disabling rating for 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1999 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, an increased 
disability rating for PTSD was denied and an increased 
disability rating was assigned for CFS.  

In August 2001, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an earlier effective date for the 
award of a 40 percent disability rating for chronic fatigue 
syndrome (CFS) has been developed.

2.  Service connection for CFS was established by means of an 
unappealed August 1998 rating action.  A 10 percent 
disability rating was assigned, effective the day following 
the veteran's separation from active duty.   

3.  The earliest communication of record, subsequent to the 
August 1998 rating action, which can be construed as a claim 
for an increased rating for CFS was received on February 19, 
1999. 

4.  The evidence shows that September 9, 1998, is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than September 9, 1998, for the assignment of a 40 percent 
rating for chronic fatigue syndrome are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
earlier effective date for the establishment of a 40 percent 
disability evaluation for chronic fatigue syndrome (CFS).  
38 U.S.C.A. §§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, 
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)). VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Hence, the Board finds that the duty to assist the veteran in 
obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence prior to September 9, 1998, that has not been 
associated with the claims folder.  As VA has secured all 
medical records that the veteran has identified pertinent to 
his claim for an earlier effective date, VA's duty to assist 
the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  See 38 U.S.C. § 5103A.
 
The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

The veteran established service connection for CFS by means 
of an August 1998 rating decision with assignment of a 10 
percent disability rating, effective June 3, 1991, the date 
following the veteran's separation from active duty.  The 
veteran was notified of this decision by means of an October 
22, 1998, letter.  However, the evidence does not show that 
he filed a timely notice of disagreement with this action.  
The record does not show that a notice of disagreement was 
filed or that an appeal was of this decision was perfected 
within one year after notification of the RO's decision.  
Therefore, the decision of August 1998 is final.  38 C.F.R. 
§ 3.104 (2001). 

By means of a June 1999 rating action, an increased 
disability rating of 40 percent was assigned for CFS, 
effective September 9, 1998, the date that VA outpatient 
treatment records show an increase in severity of this 
disability.  The veteran perfected a timely appeal of this 
decision contending that an earlier effective date of June 3, 
1991, is warranted for the assignment of a 40 percent 
disability rating for CFS.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence and that the criteria for establishing an 
effective date prior to September 9, 1998, are not met.   

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.155 (2001).  A report of VA 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(b)(2) (2001).  

After a review of the evidence, the Board notes that the 
first communication of record that could be construed to be a 
claim, formal or informal, for an increased rating for PTSD, 
subsequent to the final denial in August 1998, is February 
19, 1999.  On this date, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, wherein the veteran 
sought to reopen his claim contending that an increased 
rating was warranted for his CFS.  The Board finds that this 
correspondence satisfies the requirements of an informal 
claim for an increased rating for CFS set forth under 
38 C.F.R. § 3.155.  The evidence does not show receipt of any 
claim, either formal or informal, for an increased rating for 
CFS prior to this date and subsequent to the August 1998 
final decision. 

Having determined that an informal claim for benefits was 
received on February 19, 1999, the Board must determine the 
date that it was factually ascertainable that an increase in 
severity of the veteran's CFS had occurred to warrant 
assignment of a 40 percent disability evaluation.  In 
assigning the effective date, the RO found, in essence, that 
September 9, 1998, was the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred.  In adjudicating this claim, the Board will 
determine whether a factually ascertainable increase in 
disability which might have warranted a rating of 40 percent 
for PTSD is shown by the evidence prior to September 9, 1998.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  Chronic fatigue syndrome is evaluated pursuant 
to Diagnostic Code 6354 of the Schedule.  A 10 percent 
disability evaluation contemplates debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms which wax and wane but result in periods of 
incapacitation of at least one, but less than, two weeks 
total duration per year; or symptoms controlled by continuous 
medication.  A 20 percent disability rating contemplates 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level; or which wax and wane, 
resulting in periods of incapacitation of at least two, but 
less than four, weeks total duration per year.  A 40 percent 
disability rating contemplates debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
activities to 50 to 75 percent of the pre-illness level; or 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per 
year.  Under Diagnostic Code 6354, for the purpose of 
evaluated CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2001).

Based on the report of a September 9, 1998, VA outpatient 
treatment record, the RO awarded a 40 percent disability 
effective the date of the treatment.  The veteran complained 
of chronic weakness and fatigue since returning from 
Operation Desert Storm.  He indicated that his symptoms were 
intermittent and associated with headaches and dizziness.  
These symptoms had been occurring more frequently and 
interfered with his performance at work to the point were he 
was only working three hours per week.  According to the 
treatment record, he also complained of insomnia, only 
getting four hours of sleep per night.  Thus, as this 
evidence showed a combination of other signs and symptoms 
which are nearly constant and restrict routine activities to 
50 to 75 percent of the pre-illness level, the criteria for a 
40 percent disability rating were met on September 9, 1998.

While the criteria for a 40 percent disability rating were 
met on September 9, 1998, the Board finds that the evidence 
prior to this date does not show that the veteran's CFS 
warranted a rating of 40 percent.  VA outpatient treatment 
records from June 1998 to September 1998 are silent for any 
complaints or treatment for CFS.  Similarly, the Board has 
considered private treatment records from the Lupo Center for 
Aesthetic and General Dermatology dated from November 1999 to 
May 1999; however, these records do not show treatment for 
CFS.  Therefore the Board finds that the evidence does not 
show CFS resulted in debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine activities to 
50 to 75 percent of the pre-illness level; or which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year.  
Accordingly, the Board must find that the criteria for a 40 
percent disability rating for CFS are not met prior to 
September 9, 1998.

The Board can find no basis in the evidence for the award of 
an effective date earlier than September 9, 1998, as prior to 
that date there is not a factually ascertainable increase to 
the level of disability required for a rating of 40 percent.
Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than September 9, 
1998, for the assignment of a 40 percent rating for chronic 
fatigue syndrome (CFS) are not met. 38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

The Board notes the veteran's contentions that an effective 
date of June 3, 1991, is warranted as he initially filed a 
claim for service connection within a year after separating 
from active duty.  However, as noted above, an initially 10 
percent disability rating effective June 3, 1991 was assigned 
for this disability by rating action dated in August 1998.  
The veteran was informed of this decision and his right to 
appeal in October 1998.  However, the evidence does not show 
that he filed a notice of disagreement to this decision 
within one year following notification of the adverse 
decision.  As the Board cannot assign an effective date based 
upon the earlier, denied claims that were not appealed, the 
August 1998 rating actions is final.  38 C.F.R. § 20.302, 
20.1103 (2001); See also Lalonde v. West, 12 Vet. App. 377 
(1999) (a claim filed prior to a final denial cannot serve as 
the basis for an earlier effective date).


ORDER

An effective date prior to September 9, 1998, for the grant 
of a 40 percent disability evaluation for chronic fatigue 
syndrome (CFS) is denied.  


REMAND

Because of the change in the law brought about by the VCAA 
with its implementing regulations, a remand of the issues of 
entitlement to increased ratings is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a veteran in developing a claim for VA compensation to 
include providing assistance in obtaining evidence necessary 
to the substantiate the claim and providing a medical 
examination or opinion when such is necessary to decide the 
claim.  38 U.S.C.A. §§ 5100-5107; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

In the present case, the evidence shows that potentially 
probative medical evidence exists that is not presently 
associated with the claims folder.  The most recent VA 
treatment records contained in the claims folder are VA 
outpatient treatment records from June 1998 to December 1998 
and VA inpatient treatment records from December 1998 to 
January 1999.  While the veteran indicated at a May 1999 VA 
examination that he had not received any outpatient treatment 
since his discharge from the VAMC in January 1999, at his 
August 2001 hearing, the veteran testified that he was 
receiving present VA medical treatment.  He referred to 
treatment for his PTSD at the New Orleans VA Medical Center 
(VAMC) with approximately one visit every three months and 
monthly treatment at the New Orleans Vet Center.  However, 
copies of these treatment records are not presently 
associated with the claims folder.  As the veteran has 
referenced the existence of potentially probative medical 
treatment records that have not been associated with the 
claims folder, an effort should be made to associate these 
records with the claims folder.  The procurement of such 
pertinent VA medical reports is required. 66 Fed. Reg. 45,620 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159 (c)(2)); See also, Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  

Due to similarities in symptomatology between PTSD and CFS, 
the Board will defer addressing the issue of an increased 
rating for CFS so that the veteran's complete post service VA 
medical treatment records may be considered.  See generally, 
38 C.F.R. §§  4.88b, 4.130, Diagnostic Codes 6354 and 9411 
(2001).

Accordingly, this case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for his PTSD and CTS 
since May 1999.  In particular, the RO 
should obtains copies of the treatment 
records from the New Orleans VAMC and the 
New Orleans Vet Center, referenced by the 
veteran during his August 2001 hearing.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2. Following completion of the above, the 
RO should review the claim on appeal.  If 
the veteran's claim remains denied, 
either in whole or in part, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



